Case 1:18-cv-00950-LO-JFA Document 72 Filed 01/18/19 Page 1 of 5 PageID# 937



                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA

 SONY MUSIC ENTERTAINMENT, et al.,

                       Plaintiffs,
                                                  Case No. 1:18-cv-00950-LO-JFA
                v.

 COX COMMUNICATIONS, INC., et al.,

                       Defendants.

                          DEFENDANTS’ MOTION TO COMPEL

       Pursuant to Fed. R. Civ. P. 37 and E.D. Va. Local Rule 37, Defendants Cox Communica-

tions, Inc. and CoxCom, LLC (collectively, “Cox”) respectfully move this Court to compel pro-

duction in response to Cox’s requested discovery from Plaintiffs as follows (the “Motion”):

      1.   Financial information regarding Plaintiffs’ revenue and profits related to the works-in-

           suit in response to Cox’s First Set of Requests for Production (“RFP”) Nos. 27-29, 36,

           41, 43-44, Cox Communication, Inc.’s First Set of Interrogatories, Interrogatory Nos.

           2-3, and as set forth in more detail in the concurrently-filed Defendants’ Memorandum

           of Law in Support of their Motion to Compel (“Memorandum”).

      2.   Documents concerning the ownership and validity of Plaintiffs’ copyrights, including

           ownership agreements, challenges to ownership or validity, and work-for-hire agree-

           ments in response to Cox’s RFP Nos. 10, 13-16, 21-22 and as set forth in more detail

           in the concurrently-filed Memorandum.

      3.   Documents concerning Cox and documents concerning Plaintiffs’ attempts to contact

           Cox’s subscribers concerning allegations of Copyright Infringement in response to

           Cox’s RFP Nos. 64-65, 128-129, 134-135 and as set forth in more detail in the concur-

           rently-filed Memorandum.
Case 1:18-cv-00950-LO-JFA Document 72 Filed 01/18/19 Page 2 of 5 PageID# 938



      4.   Documents concerning the Copyright Alert System and the actions of other ISPs in

           response to Plaintiffs’ RFP Nos. 118, 126-127, 130-131, 165-174, Interrogatory No. 8,

           and as set forth in more detail in the concurrently-filed Memorandum.

      5.   Documents concerning MarkMonitor and communications with MarkMonitor in re-

           sponse to Cox’s RFP Nos. 136, 139, 141, 144-148, 156, 162-163 and as set forth in

           more detail in the concurrently-filed Memorandum.

      6.   Documents concerning the RIAA in response to Cox’s RFP Nos. 153-155, 158, 162

           and as set forth in more detail in the concurrently-filed Memorandum.

      7.   Documents concerning the effect on Plaintiffs from the use of peer-to-peer networks,

           including from copyright infringement and legitimate uses, in response to Cox’s RFP

           Nos. 50-58 and as set forth in more detail in the concurrently-filed Memorandum.

      Cox states the specific grounds for their Motion in its accompanying Memorandum and the

Declaration of Jennifer A. Golinveaux and the exhibits attached thereto.

                LOCAL RULE 37(E) MEET AND CONFER STATEMENT

       On December 7, 2018, Counsel for Cox sent a letter to counsel for Plaintiffs regarding

Plaintiffs’ procedurally improper objections to Cox’s outstanding discovery requests. The parties

then met and conferred regarding Cox’s anticipated Motion on December 12 and 14, 2018.

       Following the receipt of Plaintiffs’ responses to Cox’s outstanding discovery requests on

December 19, 2018, counsel for Cox sent additional letters to counsel for Plaintiffs on December

26, 2018 and January 4, 2019. The parties had an additional meet and confer on January 7, 2019.

       On January 11, 2019, Plaintiffs served Supplemental Responses to certain of Cox’s RFPs.

On January 15, 2019, Cox sent a letter to Plaintiffs in response to their Supplemental Responses,

seeking to confirm Plaintiffs’ positions. On January 17, 2019, counsel for Plaintiffs informed



                                               -2-
Case 1:18-cv-00950-LO-JFA Document 72 Filed 01/18/19 Page 3 of 5 PageID# 939



counsel for Cox that it was “considering the issues raised” in Cox’s January 15, 2019 letter and

would “respond in due course.”

       The parties were able to resolve some issues during these discussions and many remain

under consideration. The parties were not able to come to resolution on Cox’s outstanding requests

that are the subject of the Motion.



Dated: January 18, 2019                              Respectfully submitted,

                                                     /s/ Thomas M. Buchanan /
                                                     Thomas M. Buchanan (VSB No. 21530)
                                                     WINSTON & STRAWN LLP
                                                     1700 K Street, NW
                                                     Washington, DC 20006-3817
                                                     Tel: (202) 282-5787
                                                     Fax: (202) 282-5100
                                                     Email: tbuchana@winston.com

                                                     Attorney for Defendants Cox Communica-
                                                     tions, Inc. and CoxCom, LLC




                                               -3-
Case 1:18-cv-00950-LO-JFA Document 72 Filed 01/18/19 Page 4 of 5 PageID# 940



Of Counsel for Defendants

Michael S. Elkin (pro hac vice)
Thomas Patrick Lane (pro hac vice)
WINSTON & STRAWN LLP
200 Park Avenue
New York, NY 10166-4193
Tel: (212) 294-6700
Fax: (212) 294-4700
Email: melkin@winston.com
Email: tlane@winston.com

Jennifer A. Golinveaux (pro hac vice)
WINSTON & STRAWN LLP
101 California Street, 35th Floor
San Francisco, CA 94111-5840
Tel: (415) 591-1000
Fax: (415) 591-1400
Email: jgolinveaux@winston.com

Diana Hughes Leiden (pro hac vice)
WINSTON & STRAWN LLP
333 S. Grand Avenue, Suite 3800
Los Angeles, CA 90071
Tel: (213) 615-1700
Fax: (213) 615-1750
Email: dhleiden@winston.com




                                        -4-
Case 1:18-cv-00950-LO-JFA Document 72 Filed 01/18/19 Page 5 of 5 PageID# 941



                                CERTIFICATE OF SERVICE

       I certify that on January 18, 2019, a copy of the foregoing DEFENDANTS’ MOTION TO

COMPEL was filed electronically with the Clerk of Court using the ECF system which will send

notifications to ECF participants.



                                                  /s/ Thomas M. Buchanan /
                                                  Thomas M. Buchanan (VSB No. 21530)
                                                  Winston & Strawn LLP
                                                  1700 K Street, N.W.
                                                  Washington, D.C. 20006-3817
                                                  Tel: (202) 282-5787
                                                  Fax: (202) 282-5100
                                                  Email: tbuchana@winston.com

                                                  Attorney for Cox Communications, Inc. and
                                                  CoxCom, LLC




                                            -5-
